Citation Nr: 1715866	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for generalized arthritis.

2.  Entitlement to service connection for an eye disorder. 

3.  Entitlement to a disability rating in excess of 20 percent for status-post proximal fracture of the left arm, un-united with callus formation, degenerative changes, and limitation of motion.

4.  Entitlement to a disability rating in excess of 10 percent for olecranon bursitis of the right elbow, status-post cellulitis with limited motion. 

5. Entitlement to an extension of a total temporary rating beyond October 1, 2009, for residuals of status post left arm proximal fracture, un-united with callus formation and degenerative changes. 

6. Entitlement to special monthly compensation (SMC) based on the need of the Veteran's spouse for regular aid and attendance.

7. Entitlement to a totally disability rating for compensation based on unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1981 to April 1984 and from June 1984 to September 1993.  He received many awards including the Army Commendation Medal, the Army Achievement Medal, and the National Defense Service Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In the June 2008 rating decision on appeal, the RO also denied service connection for a right knee disorder and for peripheral neuropathy of the left arm and these claims were included in the Veteran's Notice of Disagreement (NOD) and the Statement of the Case (SOC).  However, as the RO granted service connection for these claims in September 2010, they will not be addressed herein.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issue of TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and the issues of entitlement to service connection for an eye disorder and entitlement to SMC based on the need of the Veteran's spouse for regular aid and attendance were added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

In November 2011, the Veteran withdrew his request for a Board hearing.  There are no hearing requests presently pending. 

The Board remanded the claim for an extension of the Veteran's total temporary rating for his left arm disability in November 2014.  This remand was requested to obtain the Veteran's records from the Social Security Administration (SSA). There was substantial compliance with these remand directives.  The Board remanded the remaining claims in October 2015.  Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

Pursuant to the remand, the RO issued an SOC on the issues of entitlement to service connection for an eye disorder and entitlement to SMC based on the need of the Veteran's wife for regular aid and attendance pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) and 38 C.F.R. §§20.201, 20.300 (2016).  The Veteran timely perfected the appeal.  Additionally, proper VCAA notice was sent with respect to the Veteran's claim for TDIU.  The Veteran's service personnel records were associated with the claims file in order to determine whether he qualifies as a Persian Gulf Veteran.  VA examinations were also scheduled and performed for the Veteran's claimed eye, arthritis, left arm, and right elbow disabilities.  

The Board finds that new exams are required for the Veteran's left arm and right elbow disabilities.  A recent decision by the United States Court of Appeals for Veterans Claims (Court) requires that VA examinations for rating issues involving joints must include range of motion testing of the joint in the following areas: (1) active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  None of the VA examinations that the Veteran has been afforded, including those examinations conducted in compliance with the October 2015 remand directives, conducted the range of motion tests required by Correia.  New VA examinations are warranted to test the range of motion of both the Veteran's left arm and right elbow in active motion, passive motion, weightbearing, and non-weight-bearing.  

Additionally, the Board directed that, following the completion of the development requested, the AOJ should readjudicate the aforementioned claims and issue a supplemental statement of the case (SSOC) reflecting such adjudication.  However, following the requested development, the AOJ did not issue an SSOC, but, instead returned these matters to the Board for further consideration.  

Simply stated, the AOJ did not fully comply with the October 2015 remand directives as it did not issue an SSOC. As such, these claims must again be remanded for compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon the VA a concomitant duty to ensure compliance with those terms). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining further medical opinion(s), if appropriate), prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left arm and right elbow disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner is directed to perform complete range of motion testing on both the left arm and the right elbow to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

As for the left arm, the examiner must specify whether there is a loss of bone substance (1 inch (2.5 cms) or more) and marked deformity. 

To the extent possible, the examiner must also opine on at what point, following the Veteran's March 2, 2009 surgery, the Veteran's left arm was no longer manifested by i) severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (ii) immobilization by cast, without surgery, of one major joint or more. 

The examiner's attention is drawn to the following:

*March 2008, December 2010, and February 2016 VA examiner's findings regarding the Veteran's range of motion of both arms.  The March 2008 VA examiner additionally found a bony callus at the perimeter of the fracture site in the left arm which caused deformity but no bone loss. 

3. After the above has been completed, readjudicate all of the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this remand.  If the issue remains denied, the Veteran should be provided with an SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, this case should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




